 I   ArxrN ScnnNx H¡.wxrNs & Rrccr¡.rur P.C.
     2390 E. Camelback Rd., Suite 400
 2   Phoenix, Arizona 85016
     Telephonez (602\ 248-8203
 J   Facsimile: (602) 248-8840
     E-Mail: dth               com
 4   E-Mail: ham@,aikenschenk.com
     D. Lamar Hawkins - 013251
 5   Heather A. Macre - 026625
     Attorneys for Debtor
 6

 7
                            IN THE UNITED STATES BANKRUPTCY COURT
 8
                                    FOR THE DISTRICT OF ARIZONA
 9
      In re:                                                   Chapter 7 Proceedings
l0
      VICTOR LOZADA GRANADO,                                   Case   No.   4:17 -bk-14574-BMW
11
                                     Debtor                    REQUEST FOR EXPEDITED
T2                                                             CLARIFICATION OF COURT'S JULY 24,
      Address:          108 E. 8th St.                         2018 ORDER CLARIFYING RULING
13                      Eloy, AZ 85131                         ENTERED IN DESERT VALLEY STEAM
                                                               CARPET CLEANING, LLC CASE NO.4:17-
T4    Social Security   No.:   xxx-xx-8823                     bK-13309-SHG AS DOCKET NO. 69 AS
                                                               APPLICABLE TO DEBTOR
15
                                                               (Relates to Granado Docket No. 108 and Desert
l6                                                             Valley Steam Carpet Cleaning, LLC Docket No.
                                                               6e)
I7
               Victor Lozada Granado (the "Debtor") hereby seeks a clarification and comfort order from
18
     this Court of the court's Order Clarifying Ruling entered July 24,2018 ("Desert Valley Order")
l9
     entered in Desert Valley Steam Carpet Cleaning, LLC's ("Desert Valley") case as Docket No. 69.
20
     A copy of the Desert Valley Order is attached hereto       as   Exhibit   A.   The Debtor also seeks the entry
2t
     of an order confirming that the Debtor may proceed with the State Court Litigation              as more    fully
22
     described below.
23
     I.        FACTUAL BACKGROUND
24
               l.     On or about November 8,2017, Desert Valley Steam Carpet Cleaning, LLC ("Desert
25
     Valley") filed a voluntary petition under Chapter 7 commencing case no. 4:17-bk-13309-SHG
26
     ("Desert Valley Petition Date").
27
               2.     On the Desert Valley Petition Date, Desert Valley was the owner of certain real
28
     property located at 601 N.     D    Street, Eloy,   AZ 85131 and 603 N. D            Street, Eloy,   AZ   85131
                                                           1

     s637so.t
 I
     (collectively the "Property'').
 2
             3.       The Property was encumbered by a deed of trust ("Deed of Trust") in favor of Atlas
 J
     Residential LLC ("Atlas") (pursuant to an assignment of the deed of trust by KS State Bank).
 4
            4.        Debtor signed a personal guaranty related to the debt owing to Atlas (pursuant to an
 5
     assignment of the Guaranty by KS State Bank).
 6
             5.       On December 11, 2017, the Debtor filed a voluntary petition under Chapter     7.   The
 7
     Debtor is an owner of Desert Valley.
 8
             6.       On December 22,2017, the Debtor filed a Motion to Convert Case to Chapter           11

 9
     (DE #18).
10
             7.       On December 28,2017, the Debtor filed a Motion to Dismiss Case (DE #28). Atlas
ll   Residential, LLC filed an Objection to the Motion (DE #22). The Chapter 7 Trustee also filed a
t2
     Response to the Motion (DE        #27). On January 8,2018, the Debtor filed a Response and Request
13
     for Hearing (DE#26 and#28). On March 5,2018, the Court entered an Order Dismissing the Case
t4 (DE
       #36).
15
             8.       On or about January 24,2018, the Court entered an Order granting Atlas' motion for
T6
     stay relief in the Desert Valley case (Desert Valley Dkt. No. 39).
T7
            9.        On March 9,2018, the Debtor filed a Motion to Reinstate Case (DE #43). The Court
18
     entered an Order Denying the Motion on March 12,2018 (DE#44).
19
             10.      On or about March 9,2018, Desert Valley transferred the Property to Jamie Granado
20
     by virtue of a quit claim deed.
2t
             1   1.   On March 14, 2018, the Debtor filed a second Motion to Reinstate Case (DE #46).
22
     The Court entered an Order reinstating the case on March 15, 2018 (DE#47).
23
             12.      On or about April 6, 2018, the Ch. 7 Trustee filed a Notice of Trustee's Intent to
24
     Abandon the Property (Desert Valley Dkt. No. 45). Pursuant to 1l U.S.C. $554(a), Fed.R.Bankr.P.
25
     6007(a), and Local Rule 6007-1, the Property was deemed abandoned to Desert Valley on April 20,
26
     2018, effective as of the Petition Date (see Order at 1, Lines 26-28).
27
             13.      On May 25, 2018, the Debtor filed another Motion to Convert Case to Chapter l1
28
     (DE #65). The Chapter 7 Trustee filed an Objection to the Motion (DE #68). Subsequent thereto,
                                                        2
     9637s0.r
 I
     the Debtor has been working with the Chapter 7 Trustee concerning whether the case should be
 2
     dismissed or converted to Chapter I 1.
 J
                14.   On July 23, 2018, the Debtor filed Notification of Additional Claims/Assets &
 4
     Motion for Continuation and or Request for Additional Relief/Dismissal (Hearing Requested) (DE
 5
     #78). Atlas filed an Objection to the Motion (DE #79). The Debtor filed        a Reply (DE   #80). The
 6
     Court held a hearing on October 4,2018 on the various Motions and continued the matters until
 7
     November 13, 2018. Pursuant to the Court's minute entry order, the Court would consider
 8
     conversion to a Chapter I   I if the Debtor is represented by Counsel.
 9
                15.   Atlas has asserted that the transfer of the Property from Desert Valley to Jamie
l0   Granado was      in contravention of bankruptcy law and thus void. The Debtor, Jamie Granado        and
11
     Desert Valley are currently engaged in litigation with Atlas regarding the Property in Pinal County
T2
     Superior Court ("State Court Litigation") (see generally Pinal County Superior Court Case No.
13
     51100CV2018-001357). The Chapter 7 Trustee is fully aware of the State Court Litigation and
I4   participating as necessary. The Debtor, Jamie Granado, and Desert Valley have asserted in the
l5 State Court Litigation
                          that Atlas has breached the Deed of Trust, engaged in               unauthorized
t6
     construction activities at the Property with unlicensed parties and without the required permits and
t7
     engaged    in numerous predatory lending tactics. A copy of the Mediation Memorandum submitted
18
     in the State Court Litigation delineating the various claims is attached hereto as Exhibit B.
T9
                16.   The Debtor and Desert Valley are currently working with Adam Nach who
20
     represents the Chapter 7 Trustee to reach a stipulation to dismiss the bankruptcy proceedings, or,    if
2l   necessary depending upon the results of the State Court Litigation, to convert the case to a Chapter
22
     11 proceeding. Once the Debtor and Mr. Nach reach a more formal agreement, they         will file such a
23
     stipulation with the Court and seek the entry of an appropriate order in this case.
24
                17.   On November 13, 2018, undersigned counsel filed a Notice of Appearance in this
25
     matter on behalf of the Debtor (DE #97). On November 13,2018, the Debtor also filed a Motion to
26
     Dismiss Chapter 7 Case (DE #98). Atlas filed an Objection to the Motion (DE #103).
27
                18.   On or about December I   l,   2018, the Court held a hearing on the Motion to Dismiss
28
     ("Hearing"). Counsel for Atlas and counsel for the Chapter 7 trustee attended the Hearing. The
                                                          a

     963750.t
 I
     Debtor reported to the Court that a settlement conference was occurring                  in the State Court
 2
     Litigation, and that if the settlement conference was not successful that the state court was thereafter
 J
     hearing issues with respect to various motions filed against           Atlas. Further, depending upon     the
 4
     success        of the settlement conference or the subsequent hearing on the various motions filed against
 5
     Atlas,        it   would be prudent to postpone a resolution of whether this case would be dismissed,
 6
     because            it may be better to have this case converted to a Chapter 1 l. Atlas'   counsel heard this
 7
     disclosure to the Court, and indicated that Atlas had no objection to the continuance given the
 8
     pending settlement conference. Importantly, Atlas said nothing about an issue with respect to the
 9
     automatic stay in any way prohibiting the settlement conference or the prosecution of the various
10
     other motions filed in the State Court Litigation. In light of this situation, the Court continued the
1l
     matter to January 15,2019 at 10:15 a.m. (DE #108).
I2
                   79.       On December 19, 2018, the Debtor, Jamie Granado, Desert Valley and Atlas
13
     attended a court ordered settlement conference in the State Court Litigation in an attempt to mediate
l4   the dispute that was overseen by Hon. Judge McCarville.
15
                   20.       Atlas shockingly asserted that Desert Valley was unable to proceed due to the
16
     automatic stay and             in an abundance of caution, Judge McCarville suspended the settlement
l7   conference and directed Desert Valley to obtain an order confirming that the Debtor's and Desert
18
     Valley's participation in the State Court Litigation (and the associated settlement conference over
T9
     which he was presiding) was not a violation of the automatic stay. Thus, a similar motion to this
20
     motion is being filed in Desert Valley's bankruptcy proceeding. The Debtor is filing this Motion so
2T
     that once Desert Valley obtains a comfort order in its case, that Atlas does not then use this
22
     bankruptcy proceeding as a further excuse              to further delay the settlement   conference and the
23
     prosecution of the State Court Litigation.
24
                   21.       On December 19, 2018, the Pinal County Superior Court issued a ME Order
25
     regarding the Settlement Conference, a copy of which is attached hereto as Exhibit C.
26
                   22.       The Debtor respectfully requests an expedited clarification and comfort Order     as
27
     described below as the parties have             a status conference with Judge McCarville scheduled for
28
     January 7,2019 to discuss whether the oostatus of the bankruptcy court and whether any stay on the

                                                              4
     9637s0.   r
 1
     bankruptcy proceedings has been lifted."(see Exh. C at2).
 2
     II.        REQUEST FOR EXPEDITED CLARIFICATION
 J
                The court in the Desert Valley case has already stated, "[a]bandoned property reverts to the
 4
     Debtor and the Debtor's rights to the property are treated as if no bankruptcy proceeding was filed."
 5
     Order at2,Línes 3-5, citing CBS Inc. v. Follcs (In re Fott<s),2l1 B.R. 378 (9th Cir. BAP 1997). The
 6
     court went on to state, "all rights of the Debtor and Atlas in the Property are governed by the loan
 7
     documents and state law." Order at 2, Lines 8-9.
 8
                The status and strategy of the State Court Litigation were already discussed in this case with
 9
     this Court, at a hearing where Atlas (and the Ch. 7 Trustee's attomey, Mr. Nach) were present, with
10
     no issue raised concerning the automatic stay in any way prohibiting Debtor's participation in and
11
     attendance at the settlement conference in the State Court Litigation or the prosecution of the State
t2
     Court Litigation. Further, the Chapter 7 Trustee's counsel is participating as necessary in the State
t3
     Court Litigation. Nevertheless, because Atlas now is raising the issue that the automatic stay
l4 somehow prevents the settlement
                                           conference and the State Court Litigation from proceeding, and
15
     the state court     in an abundance of     caution would like a comfort order, the Debtor seeks an
T6
     immediate comfort order on these issues in the form attached hereto as Exhibit D.
T7
     ilI.       CONCLUSION
18
                The Debtor respectfully requests that this Court enter a comfort order clarifying the prior
l9 directions in this      case and the Order   in the Desert Valley case, that expressly confirms that the
20
     Debtor is not prevented by the automatic stay imposed by 11 U.S.C. $362 from: (i) proceeding with
2t
     the State Court Litigation; (ii) participating in the settlement conference; and (iii) prosecuting its
22
     claims under the Deed of Trust and state law. Further, the Debtor requests a clarification from this
23
     Court that any transfer of the Property (given the abandonment and effect of such abandonment) is:
24
     (i) not in contravention of the Bankruptcy Code; and (ii) substantively governed by state law and
25
     the Deed of Trust, as previously ordered in the Desert Valley case.
26

27

28

                                                          5
     963750.1
 I              DATED ttris   Jaay   of January ,2019
 2
                                                        ArcrN ScssNr H¡,wrnrs & Rrccnnor P.C.
 J

                                                        By
 4                                                            D. Lamar Haw
                                                              Heather A. Macre
 5
                                                              23908. Camelback Rd., Suite 400
                                                              Phoenix, Anzona85016
 6
                                                              Attorneys for Debtor
     COPY of the foregoing mailed, or served
 7   viaelgelrgBþ notificationt< or fax** if so marked,
 8
     this 5 '-day of January,2079,to:

 9   Stanley J. Kartchner
     7090 N. Oracle Ptd. #178-204
10   Tucson, A285704
     Chapter 7 Trustee
11
     Adam Nach* adam.nach@lane-nach. com
l2   Lane &, Nach, P.C.
     2001 E. Campbell, Ste. 103
13   Phoenix, AZ 85016
     Attorneys for Chapter 7 Trustee
l4
     Cynthia L. Johnson* C)'nthia@isk-law.com
l5 Law Office of Cynthia L. Johnson
     11640 E. Caron St.
t6   Scottsdale, A285259
     Attorneys for Atlas Residentíal, LLC
t7
     Patrick Keery* pfk@keer)¿mccue. com
18
     Keery McCue, PLLC
     6803 E. Main Street, Suite 1116
79
     Scottsdale, AZ8525l
20   Attorneys þr Desert Valley Steam Carpet Cleaning, LLC

2t
22

23

24

25

26

27

28

                                                          6
     963750.1
